Citation Nr: 0617557	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  00-12 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from July 1963 through July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

In August 2001, he sought to reopen his claim for a skin 
condition secondary to herbicide exposure and sun exposure in 
Vietnam.  This issue is referred to the RO for appropriate 
action.


REMAND

The veteran is seeking service connection for PTSD.  His 
claim was previously denied by the Board, but appealed to the 
Court of Appeals for Veteran's Claims (Court).  In January 
2004, the Court granted a Joint Motion for Remand to the 
Board for compliance with VA's duties to notify and assist.  
In November 2004, following the Board's October 2004 remand, 
VA sent the veteran a letter notifying him of the evidence 
necessary to establish service connection.  Regrettably, the 
November 2004 notice was deficient in that it did not notify 
the veteran of the evidence necessary to establish service 
connection for PTSD as set out in 38 C.F.R. § 3.304(f) 
(2005).  Accordingly, the case is REMANDED for the following 
action:

1.  Ensure that the VA's duties to notify 
and assist the veteran are met.  In 
particular, ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2005) are fully 
met.  This includes, but is not limited 
to, notifying the veteran of the evidence 
required under 38 C.F.R. § 3.304(f) (2005) 
to establish service connection for PTSD. 



 
2.  Once the above development has 
occurred, readjudicate the veteran's 
claim.  If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be issued 
an SSOC and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


